                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

THE ESTATE OF JIMMY DOUG SHELTON,                                                   PLAINTIFF
JESSICA SHELTON, and JASON SHELTON

V.                                                     CIVIL ACTION NO. 1:20-CV-08-SA-RP

SAFECO INSURANCE COMPANY,
LIBERTY MUTUALCOMPANY, DENNIS HALL,
and TRAVELERS INDEMNITY COMPANY                                                 DEFENDANTS

                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to Chief United States District Judge

Sharion Aycock on January 14, 2020. Judge Aycock, on her own motion, hereby RECUSES

herself from this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge.

       This, the 15th day of January, 2020.

                                                     /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
